Exhibit 10.179
AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT
DATED SEPTEMBER 1, 2006




This Amendment No. 2 to Employment Agreement (“EA”) is amending the Employment
Agreement that was entered into and signed on February 18, 2003, and amended on
February 3, 2005, by and between Century Casinos, Inc., a Delaware corporation
and Mag. Peter Hoetzinger (“Employee”), an Austrian citizen, as follows:



A)
The following sentence shall be added to Section 2 (Duties of Employee):
“Employee shall plan, schedule and book all business travels at his discretion.”




B)
A new Section 4.4 shall be added to read as follows: “Employer shall provide
pension insurance for the benefit of Employee (or Employee’s dependents in case
of death of Employee). The contract value of the pension insurance shall be
€500,000 (five hundred thousand Euros); it is expected that the monthly cost to
Employer for this pension insurance will be in the range of €1,500 to €2,500. In
case any of the following Sections of the EA becomes effective, Employee shall
promptly receive the contract value of the pension insurance as a cash payment
from the Company or Century: 5.1(a), 5.1(b), 5.3.”

 

C)
Section 5.4 (Effective Date of Termination) has been amended in its entirety to
read as follows: “Unless otherwise specified, the effective date of termination,
as used in this Section 5, shall be the date on which (i) Employee receives
written notice of termination from the Company and such termination is not
contested by Employee, or, if contested by Employee, such termination has been
found legally correct and there are no further possibilities for Employee to
challenge such legal decision, or (ii) Employee gives written notice of
termination to the Company.”

 
 
IN WITNESS WHEREOF, Employer and Employee have duly executed this Amendment No.
2 as of the day and year first above written.

 
 
EMPLOYER                           EMPLOYEE:
CENTURY CASINOS EUROPE GMBH:



 /s/ Christian Gernert                         /s/ Peter Hoetzinger           
By:    Dr. Christian Gernert,                  By:  Mag. Peter Hoetzinger
      Geschäftsführer
 


FOR CENTURY CASINOS, INC.
AND THE COMPENSATION COMMITTEE:
 
 /s/ Gottfried Schellmann       
By:  Mag. Gottfried Schellmann,
    Director and Member of the Compensation Committee




 /s/ Dinah Corbaci          
By:  Dr. Dinah Corbaci,
    Director and Member of the Compensation Committee